IN THE SUPREME COURT OF THE STATE OF DELAWARE

EARL STRONG, §
§
Defendant Below~ § No. 148, 2016
Appellant, §
§
v. § Court Below: Superior Court
§ of the State of Delaware
WELLS FARGO BANK, NA, §
§ C.A. No. K15C-03-003
Plaintiff Below- §
Appellee. §

Submitted: July 15, 2016
Decided: September 13, 2016

Before STRINE, Chief Justice; HOLLAND, and VAL[HURA, Justices.
M

This 13th day of September 2016, the Court has considered this matter on the
basis of the parties’ briefs and the record on appeal and has determined that the
final judgment should be affirmed on the basis of and for the reasons assigned by
the Superior Court in its opinion dated February 26, 2016,

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRMED.

BY THE COURT:

fm

Justice V l w